United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
L.H., Appellant
and
DEPARTMENT OF VETERANS AFFAIRS,
G.V. (SONNY) MONTGOMERY VETERANS
ADMINISTRATION MEDICAL CENTER,
Jackson, MS, Employer
__________________________________________

)
)
)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 10-1316
Issued: December 16, 2010

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Chief Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On April 10, 2010 appellant filed a timely appeal from an April 1, 2010 decision of the
Office of Workers’ Compensation Programs that found an overpayment of compensation.
Pursuant to 20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over the merits of the
claim.
ISSUES
The issues are: (1) whether appellant received an overpayment in compensation in the
amount of $926.39; and (2) whether the Office properly denied waiver of the overpayment.
On appeal appellant asserts that the income figures used to determine waiver were
incorrect because her husband would not begin receiving social security benefits until
May 26, 2010.

FACTUAL HISTORY
On May 21, 2009 appellant, then a 58-year-old licensed practical nurse, sustained an
employment-related right shoulder rotator cuff tear while assisting a paralyzed patient. She
continued to work at modified duty until December 3, 2009, when Dr. William B. Geissler, a
Board-certified orthopedic surgeon, performed arthroscopic debridement and decompression of a
partial rotator cuff tear on the right. Appellant was placed on the periodic compensation rolls.
She returned to modified duty on February 2, 2010. Appellant received wage-loss compensation
through February 13, 2010.1
By letter dated March 1, 2010, the Office issued a preliminary determination that
appellant received an overpayment in compensation in the amount of $926.39 because she
received wage-loss compensation after her return to work. It explained the calculation of the
overpayment and found her not at fault in its creation. Appellant was provided an overpayment
action request form and an overpayment questionnaire. An overpayment worksheet indicates
that she received net compensation of $2,161.58 for the period January 17 to February 13, 2010
when she should have received $1,235.19 from January 17 to February 1, 2010. Appellant
received credits for health benefits and basic and optional life insurance, yielding an
overpayment in compensation of $926.39.
Appellant submitted the overpayment questionnaire on March 4, 2010, listing income of
$3,200.00 and expenses of $3,218.24. She stated that she supported a granddaughter, grandson
and great-granddaughter. A telephone conference was held on April 1, 2010. The memorandum
of conference noted that appellant’s monthly income was $3,200.00, and her husband’s monthly
income was $982.00, for a total monthly income of $4,182.00. The monthly expenses were
reduced by $160.00 for child care for grandchildren, which were disallowed, yielding monthly
expenses of $3,058.24 and a residual income of $1,123.76. The claims examiner advised
appellant that a decision would be issued after a review of the conference.
On April 1, 2010 the Office finalized the overpayment decision. It found that appellant
was not at fault in the creation of the overpayment but that she was not entitled to waiver as her
residual income was $1,123.76. Appellant did not meet the criteria necessary to waive the
overpayment and was directed to repay at the rate of $200.00 per month.
LEGAL PRECEDENT -- ISSUE 1
Section 8102(a) of the Federal Employees’ Compensation Act2 provides that the United
States shall pay compensation as specified by this subchapter for the disability or death of an
employee resulting from personal injury sustained while in the performance of her duty.3 Office

1

Appellant received a periodic rolls payment for the period January 17 through February 13, 2010.

2

5 U.S.C. §§ 8101-8193.

3

Id. at § 8102(a).

2

procedures provide that an overpayment in compensation is created when a claimant returns to
work and continues to receive compensation.4
ANALYSIS -- ISSUE 1
The Board finds that appellant received an overpayment in compensation in the amount
of $926.39. The record supports that she returned to work on February 2, 2010 and received
wage-loss compensation thereafter. A periodic rolls payment for the period January 17 through
February 13, 2010 was made in the amount of $2,161.58. As noted, the Act and implementing
regulations of the Office provide that a claimant may not receive wage-loss compensation
concurrently with a federal salary.5 Appellant received compensation of $2,161.58 but was
entitled to $1,235.19 yielding an overpayment in compensation of $926.39 for the period in
question.
LEGAL PRECEDENT -- ISSUE 2
Section 8129 of the Act provides that an overpayment in compensation shall be recovered
by the Office unless “incorrect payment has been made to an individual who is without fault and
when adjustment or recovery would defeat the purpose of the Act or would be against equity and
good conscience.”6 Section 10.438 of Office regulations provide that the individual who
received the overpayment is responsible for providing information about income, expenses and
assets as specified by the Office. This information is needed to determine whether or not
recovery on an overpayment would defeat the purpose of the Act or be against equity and good
conscience.7 Failure to submit the requested information within 30 days of the request shall
result in denial of waiver.8
ANALYSIS -- ISSUE 2
As the Office found appellant without fault in the creation of the overpayment in
compensation, waiver must be considered, and repayment is still required unless adjustment or

4

Federal (FECA) Procedure Manual, Part 6 -- Debt Management, Initial Overpayment Actions, Chapter
6.200.2(a) (September 1994).
5

5 U.S.C. § 8116(a); 20 C.F.R. § 10.500.

6

Id. at § 8129.

7

Recovery of an overpayment will defeat the purpose of the Act if such recovery would cause hardship to a
currently or formerly entitled beneficiary because: (a) the beneficiary from whom the Office seeks recovery needs
substantially all of his or her current income (including compensation benefits) to meet current or ordinary and
necessary living expenses; and (b) the beneficiary’s assets do not exceed a specified amount as determined (by the
Office) from data furnished by the Bureau of Labor Statistics. 20 C.F.R. § 10.436. Recovery of an overpayment is
considered to be against equity and good conscience when an individual who received an overpayment would
experience severe financial hardship attempting to repay the debt; and when an individual, in reliance on such
payments or on notice that such payments would be made, gives up a valuable right or changes his or her position
for the worse. Id. at § 10.437.
8

20 C.F.R. § 10.438.

3

recovery of the overpayment would defeat the purpose of the Act or be against equity and good
conscience.9
Appellant furnished the Office with an overpayment questionnaire on March 4, 2010 that
listed income of $3,200.00 and expenses of $3,218.24. At a prerecoupment telephone
conference held on April 1, 2010, appellant updated the financial information, stating that her
husband’s income was $982.00 per month, or a total monthly income of $4,182.00. The claims
examiner informed appellant that the monthly expenses would be reduced by $160.00, as
expenses for child care for grandchildren was not an ordinary and necessary monthly expense,
leaving total monthly expenses of $3,058.24.
Office procedures provide that an individual is deemed to need substantially all of his or
her current income to meet current ordinary and necessary living expenses if monthly income
does not exceed monthly expenses by more than $50.00. In this case, including the income of
both appellant and her husband, the difference between current income and household living
expenses is $1,123.76. Appellant asserted on appeal that her husband’s income should not be
included because his social security benefit did not begin until May 26, 2010. Deducting the
allowable monthly expenses of $3,058.24 from appellant’s income of $3,200.00 leaves a
difference of $141.76. The Board finds that, as appellant’s monthly income exceeded her
reasonable monthly expenses by $141.76, she is not entitled to waiver as she does not need
substantially all of her income to meet current ordinary and necessary expenses.10
The Board finds that the Office properly determined that recovery of the overpayment
would not cause financial hardship to appellant or defeat the purpose of the Act. Appellant made
no argument that she gave up a valuable right or changed her position for the worse in reliance
on the overpaid compensation. The Office properly determined that recovery would not be
against equity and good conscience in denying waiver of the overpayment.
With respect to recovery of the overpayment in compensation, the Board’s jurisdiction is
limited to reviewing those cases where the Office seeks recovery from continuing compensation
benefits under the Act.11 As appellant is no longer receiving wage-loss compensation, the Board
does not have jurisdiction with respect to the recovery of the overpayment under the Debt
Collection Act.12
CONCLUSION
The Board finds that the Office properly determined that appellant received an
overpayment of compensation in the amount of $926.39 and that the Office properly denied
waiver of the overpayment.

9

20 C.F.R. §§ 10.436, 10.437.

10

See R.M., 60 ECAB ___ (Docket No. 07-1066, issued February 6, 2009).

11

Cheryl Thomas, 55 ECAB 610 (2004).

12

Id.

4

ORDER
IT IS HEREBY ORDERED THAT the April 1, 2010 decision of the Office of
Workers’ Compensation Programs be affirmed.
Issued: December 16, 2010
Washington, DC

Alec J. Koromilas, Chief Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

5

